        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WESTCOAST GROUND SERVICES,
 INC., et al.,
               Plaintiffs,
                                                          CIVIL ACTION
       v.                                                 NO. 19-1570

 ALLEGRO GROUP, INC., et al.,
                 Defendants.


PAPPERT, J.                                                          August 21, 2020

                                   MEMORANDUM

      West Coast Ground Services, Inc. and Alexander Rubinchik filed a Complaint

asserting a claim for breach of contract against Allegro Group, Inc. and claims for

tortious interference with contractual relations, defamation and equitable relief against

Allegro and its CEO Vadim Voronin. (Dkt. No. 1.) The Clerk of Court entered defaults

against Allegro and Voronin and West Coast and Rubinchik moved for the entry of

default judgments. (Dkt. Nos. 17 and 20.) The Court held an evidentiary hearing (Dkt.

No. 31) and grants Plaintiffs’ motions.

                                            I

      One year ago, the Court held an on the record telephone conference to discuss

the case’s status. (Dkt. No. 10.) During the conference the Court learned that

Plaintiffs’ counsel had been working to resolve their claims against Defendants through

an attorney named Alexander Herman, who was ostensibly Defendants’ counsel. (Tr.

Aug. 21, 2020 Status Conference (“Status Conf. Tr.”), Dkt. No. 33, at 6:9-15.) While

Voronin participated in the conference, Herman did not, although it seemed obvious to

the Court, despite Voronin’s representations to the contrary, that Herman was present
         Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 2 of 15




with Voronin and advising him throughout. (See id. at 27:24-30:21.). During the call,

Voronin demonstrated his command of English and knowledge of the arguments he

needed to make. He understood the Court’s introductory comments (id. at 2:9-11), was

able to make legal arguments about jurisdiction (id. at 10:3-11:2) and service of process

(id. at 21:20-23:7) and expressed his disagreement with the dismissal of related

litigation. (Id. at 27:24-24; 29:1.)

       After the Clerk of Court entered defaults against Defendants, and Plaintiffs

moved for default judgments (Dkt. Nos. 17 and 20), the Court scheduled a hearing to

accept evidence as to the truth of the allegations in the Complaint and the amount of

damages, consistent with Federal Rule of Civil Procedure 55(b). (Dkt. Nos. 21, 22, and

27.) In contrast with Voronin’s extensive English language interactions with the Court

and Plaintiffs’ counsel during the telephone conference, during the evidentiary hearing

Voronin claimed he did not understand the most basic statements and, for the first

time, requested a Russian/English translator. 1 (See Tr. July 23, 2020 Evidentiary

Hearing (“Hearing Tr.”), Dkt. No. 35, at 6:19-20; 10:11-11:9.) He cited his alleged

inability to understand English in refusing to be sworn for the proceeding. (Id. at 11:5-

9.) Voronin, however, has no right to an interpreter. Cf. 28 U.S.C. § 1827 (requiring

interpreters only in civil “proceedings instituted by the United States”). He also has

demonstrated that he can proceed without a translator, having participated in the




1       Due to COVID-19 related limitations on courtroom availability in the Eastern District of
Pennsylvania, the evidentiary hearing took place by videoconference. Before the hearing, the parties
were instructed to inform the Court whether they anticipated an inability to participate in the
videoconference and were provided with an opportunity to conduct a test run of the platform. (See
ECF No. 27.) Voronin participated in the test run and encountered difficulties with the video feed.
(Hearing Tr. 8:23-9:24.) Although he was advised to use a connection other than a cellphone on the
day of the hearing, ultimately Voronin accessed the proceedings only by audio, citing similar issues.


                                                 2
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 3 of 15




status conference at length in English and supposedly without any assistance (see

Status Conf. Tr. 28:9-13), conducted business in English (Hearing Tr. 8:5-22), signed

relevant contracts written in English (Compl., Dkt. No. 1, Exs. A and B), filed a motion

to dismiss in English which he represented was his own work (ECF No. 9), and made

cogent and detailed objections to the evidence at the evidentiary hearing. (Hearing Tr.

51:1-11.) Despite Voronin’s effort to further delay this case by claiming he could not

understand English, the hearing proceeded without his sworn testimony.

                                              II

       In September 2018, Allegro and West Coast entered into a Transportation

Services Agreement (“TSA”) related to Allegro’s provision of ground transportation,

lodging and meals to commercial flight crews. (Compl., Dkt. No. 1., at ¶ 8.) They also

entered into a Confidentiality and Nondisclosure Agreement (“NDA”). (Id. at ¶ 6.)

Both contracts included forum selection provisions giving “the Federal Courts of the

Eastern District of Pennsylvania . . . exclusive jurisdiction over any legal action brought

under this Agreement.” (See id. ¶ 6.) West Coast’s clients include Aeroflot Russian

Airlines. (July 23, 2020 Evidentiary Hearing Exhibits (“Hearing Ex.”), Dkt. No. 37, Ex.

3.)

                                              A

       The TSA required Allegro to “[t]ransport Flight Crews” from the airport to their

hotel and back. (Compl., Dkt. No. 1., Ex. A, TSA § 2(a).) Allegro agreed it was

“mission-critical that its services have a 100% on-time reliability record . . . .” (Id.) It

also agreed to provide a “luxury van” subject to West Coast’s approval and “quality and

spaciousness standards.” (Id. at § 2(b).) West Coast contends Allegro breached the




                                              3
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 4 of 15




TSA by transporting flight crews in an unreliable and non-compliant vehicle. (Compl.

¶ 23.) Alexander Rubinchik, West Coast’s Chief Operating Officer and comptroller,

testified that Allegro’s van’s roof leaked, its hood was unpainted, its seats were torn and

it had “technical issues” – “from eight cylinders only seven operated, and from the four-

gear transmission only three gears operated.” (Hearing Tr. at 21:5-23.) Flight crews

endured “several delays” because “the vehicle frequently w[ould] not start, or w[ould]

not go as fast as it should go.” (Id. at 21:18-20.) Ultimately, West Coast decided

Allegro’s van could not satisfy its needs and, with Voronin’s assistance, purchased a

new Mercedes-Benz van. (Id. at 34:14-22, 35:4-7; see also Hearing Ex. 7 (invoice for

Mercedes vehicle).) Because the TSA required Allegro to provide a vehicle to transport

flight crews and Allegro lacked the funds to purchase a replacement, Voronin agreed

the van’s cost would be deducted over time from West Coast’s monthly payments to

Allegro. (Hearing Tr. 34:22-35:9.)

       West Coast contends Allegro also violated the TSA by selling merchandise to

members of transported flight crews either directly or through intermediaries. (Id. at

27:17-22.) Because of West Coast’s concerns that flight crews might encounter legal

difficulties with U.S. Customs and result in image and reputation problems for its

airline clients, the TSA bars Allegro’s drivers from “offer[ing] or in any way solicit[ing]

additional services to be provided by the Flight Crew Members . . . .” (TSA § 2(g);

Hearing Tr. 46:10-24.)

       On January 25, 2019, West Coast told Voronin it would not use Allegro as its

exclusive transportation service provider, citing its right to terminate the TSA and

Allegro’s “misconduct.” (Hearing Ex. 10.) It gave Allegro the option to work “as a third-




                                             4
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 5 of 15




party transportation service provider” through Memelland LLC, West Coast’s “new

transportation service provider and dispatcher,” starting on February 1. (Id.) In a

January 31 email to Rubinchik, Voronin said he would not work with West Coast

because of the “unexpected contract modification.” (Hearing Ex. 8.) Although West

Coast owned the van Allegro had been using to transport flight crews by then, Voronin

said he would not release the keys until after “full payment” for both his “regular

company salary from . . . January 16 to January 31” and the $16,800 van down

payment West Coast had deducted from Allegro’s payments. (Id.)

       Allegro had been scheduled to pick up a flight crew the next day, but the van was

locked and Voronin had both keys, so West Coast had to use taxis and rent another

vehicle with an additional driver to supervise the crew’s hotel check in and check out.

(Hearing Tr. 31:5-32:21.) West Coast ultimately paid $1,960 to Memelland for

additional transportation services rendered between February 1 and 3 because it could

not use its van. (Id. 36:19-37:6; see also Hearing Ex. 11.) It also engaged a locksmith

for temporary and permanent replacement keys at a cost of $1,200. (Hearing Tr. 32:21-

22; 36:10-12; 38:25-40:9; see also Hearing Ex. 11.) To date, Voronin has not returned

the van’s original keys. (Id. at 28:15-16; 40:9-14.) West Coast had to fill the van with

diesel fuel for $53.85, purchase a $21.71 emergency road kit and $31.98 emergency

triangles before the van could be used to transport crews again. (Id. at 37:9-24, 38:9-24;

see also Hearing Ex. 11.) Memelland also detailed the vehicle for $200 because it “was

kind of full of different types of garbage.” (Hearing Tr. 37:19-20; 37:25-38-8.)

                                             B

       In addition, West Coast contends Allegro violated the NDA because Voronin




                                             5
          Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 6 of 15




videotaped certain members of the flight crews he transported. The NDA requires

Allegro to keep “certain information relating to the business operations of” West Coast

and its customers “strictly confidential.” (Compl., Dkt. No. 1., Ex. B, NDA § 4.)

“Confidential Information” includes “information on services provided by [West Coast]

to its customers such as type of services, location and scheduling of services, names and

contact information of other service providers . . . .” (Id. at § 1.) Rubinchik received a

letter from Aeroflot’s U.S. General Manager reporting a crew member’s complaint that

Voronin had videotaped crew without permission. (Hearing Tr, 26:1-8.) Aeroflot asked

West Coast to have the recordings returned and to make sure that crew members were

not recorded again. (Id. at 26:5-8.) Rubinchik spoke to Voronin about the complaint

and although he requested the videos, Voronin never gave them to him. (Id. at 26:20-

27:1.)

                                             C

         West Coast also asserts Voronin and Allegro interfered in its contractual

relations with Aeroflot. (Compl. ¶¶ 41-45.) After West Coast terminated its

relationship with Allegro, Aeroflot’s U.S. General Manager informed Rubinchik about

an email Voronin had sent to Aeroflot accusing both of “corruption and misconduct.”

(Hearing Tr. 28:17-25.) To ensure that West Coast did not lose its ongoing and valuable

relationship with Aeroflot, Rubinchik engaged a consulting company to speak to

Aeroflot in Moscow about West Coast’s contractual issues with Allegro, including the

problematic van, delays and solicitation of flight crews. (Id. at 33:2-21.) Rubinchik

explained that he spent a significant amount of time on “fire extinguishing” or “damage

management” with Aeroflot because of Voronin’s actions. (Id. at 42: 17-20.)




                                             6
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 7 of 15




                                            III

       When the Clerk of Court has properly entered a default, the Court may, in its

discretion, enter default judgment against a party. Fed. R. Civ. P. 55(b)(2). Proper

entry of default requires that (1) the party be properly served and (2) the served party

does not timely respond. Fed. R. Civ. P. 55(a) (“When a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.”). If these

requirements are met, the Court may consider whether Plaintiffs’ factual allegations

establish a right to the requested default judgments. See Fed. R. Civ. P. 55(b)(2); see

also Joe Hand Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261, 270 (E.D. Pa. 2014)

(quoting 10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2688 (3d ed. 2013)); Broad. Music, Inc. v. Spring Mount Area Bavarian Resort, Ltd.,

555 F. Supp. 2d 537, 541 (E.D. Pa. 2008). Although the Court can accept the

Complaint’s well-pleaded factual allegations as true, it must determine the legitimacy

of any legal conclusions. See Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir.

1990); see also DirecTV, Inv. v. Asher, No. 03-1969, 2006 WL 680533, at *1 (D.N.J. Mar.

14, 2006). Three factors govern the Court’s ultimate decision to enter a default

judgment: “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant

appears to have a litigable defense, and (3) whether defendant’s delay is due to culpable

conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000).

                                             A

       The Court previously determined that Voronin was properly served. (See Dkt.

No. 13 at 2-4.) Because Voronin is Allegro’s CEO and shares its address (see Compl.




                                             7
         Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 8 of 15




¶ 4), Allegro was also properly served. Fed. R. Civ. P. 4(h)(1).

       Although Voronin, representing himself, moved to dismiss Plaintiffs’ Complaint

(Dkt. No. 9), he did not prevail (See Dkt. Nos. 13 and 14.) Then he failed to answer the

Complaint even though the Court granted him two extensions of time and warned him

that if he did not answer the Complaint, Plaintiffs could “move for a default judgment.”

(Dkt. Nos. 16 and 19.)

       Allegro has not answered the Complaint either. Indeed, because no attorney has

entered an appearance on its behalf, it has never appeared in the case even though

Voronin is its CEO. (Compl., Dkt. No. 1 at 4). “It has been the law for the better part of

two centuries . . . that a corporation may appear in the federal courts only through

licensed counsel.” 2 Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993).

       The Clerk of Court properly entered the defaults against Allegro and Voronin.

                                                  B

       The next question is whether Plaintiffs have shown they have meritorious

claims, because a party in default does not admit conclusions of law. See Serv. Emps.

Int'l Union Local 32BJ, Dist. 36 v. ShamrockClean, Inc., 325 F. Supp. 3d 631, 635 (E.D.

Pa. 2018).

                                                  1

       Allegro breached the TSA. Under Pennsylvania law, breach-of-contract claims




2        The Court explained this to Voronin in an August 21, 2019 telephone conference. (See Tr.
Aug. 21, 2019 Telephone Conf., ECF No. 12, at 6:2-4 (“And you’re going to have to retain an attorney
to represent the interests of Allegro Group, Incorporated, because you cannot, do you understand
that?”).) Voronin said that he understood. (Id. at 6:5-7.) The Court reiterated that absent a lawyer
for Allegro, Voronin would not “be able to file any defenses on behalf of [it] and that may result in a
judgment being entered against Allegro Group, Inc. at some point[.]” (Id. at 17:17-21.) Voronin again
stated that he understood. (Id. at 17:22.)


                                                  8
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 9 of 15




have three elements: “(1) the existence of a contract, including its essential terms, (2) a

breach of a duty imposed by the contract[,] and (3) resultant damages.” Ware v. Rodale

Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003) (quoting CoreStates Bank, N.A. v. Cutillo,

723 A.2d 1053, 1058 (Pa. Super. Ct. 1999)). Allegro had a contract with West Coast to

provide on-time transportation services to flight crews in a vehicle meeting West

Coast’s standards. Allegro breached its duty to West Coast by failing to provide a

reliable, luxury vehicle. (See TSA § 2(b).) Because Allegro’s vehicle could not meet the

TSA’s requirement of a “mission-critical . . . 100% on-time reliability record for pick-up

and delivery,” (TSA § 2(a)), West Coast ultimately decided it needed to obtain a

replacement van. Damages from Allegro’s breach of the TSA include substitute

transportation for flight crews and the costs West Coast incurred in gaining access to

the replacement van, including the costs of replacement keys and safety equipment.

                                             2

       Voronin tortiously interfered with West Coast’s contractual relations with

Aeroflot. To establish a tortious interference claim, Plaintiffs must show

       (1) the existence of a contractual relation between the complainant and a
       third party; (2) purposeful action on the part of the defendant, specifically
       intended to harm the existing relation; (3) the absence of privilege or
       justification on the part of the defendant; and (4) the occasioning of actual
       legal damage as a result of the defendant's conduct.

Charbonneau v. Chartis Prop. Cas. Co., No. CIV.A. 13-4323, 2014 WL 1259567, at *7

(E.D. Pa. Mar. 26, 2014) (citing Strickland v. Univ. of Scranton, 700 A.2d 979, 985 (Pa.

Super. Ct. 1997)). West Coast had a contract with Aeroflot to provide transportation

services for its flight crews. (Hearing Ex. 3.) Dissatisfied with West Coast’s decision to

terminate its subcontract for these services with Allegro, Voronin wrote to Aeroflot, and




                                             9
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 10 of 15




in an obvious effort to harm the relationship between West Coast and Aeroflot, accused

Rubinchik of “corruption and misconduct . . . .” (Hearing Tr. 128:19-25; see also Compl.,

Ex. C.) There is no evidence that Voronin’s allegations were justified. Although West

Coast and Aeroflot’s contract remains intact, West Coast suffered damages from

Voronin’s conduct, as shown by Rubinchik’s damage control efforts including the

engagement of a Moscow consulting company “to explain to [Aeroflot] what is going on,

who is this Vadim Voronin who is writing to them . . . why he is saying the things that

he is saying.” 3 (32:24-34:9.)

                                                  C

       Plaintiffs will be prejudiced if the Court does not enter the requested default

judgment because they have “no other means of seeking damages for the harm caused

by Defendant[s].” Gowan v. Cont’l Airlines, Inc., No. 10-1858, 2012 WL 2838924, at *2

(D.N.J. July 9, 2012). Where, as here, Defendants have not answered the claims

against them, the Court presumes they lack a legitimate defense. See, e.g. Joe Hand

Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261, 271 (E.D. Pa. 2014). Allegro has never

appeared. Although Voronin has been present during this litigation, he never answered

the Complaint and effectively declined to appear at the default judgment hearing by

refusing to be sworn. “[I]t makes little sense for a plaintiff to be required to

demonstrate that the defendant does not have meritorious defenses when the defendant

has failed to respond.” Hill v. Williamsport Police Dep’t, 69 F. App’x 49, 53 (3d Cir.

2003) (Rendell, J., concurring). And Allegro and Voronin’s refusal to engage in the


3       Because Plaintiffs have established meritorious breach of contract and tortious interference
claims that permit the imposition of a default judgment against Allegro and Voronin, and because
the evidence in the record is not sufficient to support Plaintiffs’ separate claim for defamation, the
Court does not reach it.


                                                  10
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 11 of 15




litigation process is culpable conduct meriting entry of a default judgment. “[F]or the

Court to conclude otherwise would be to reward the recalcitrant or the oppositional and

uncooperative.” Eastern Elec. Corp. of New Jersey v. Shoemaker Constr. Co., 657 F.

Supp. 2d 545, 554 (E.D. Pa. 2009). Defendants “received repeated notices of the

proceedings concerning default judgment, from both the Court and Plaintiff[s’] counsel,

and consciously ignored them.” Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance

Club, Inc., 175 F. App’x 519, 523 (3d Cir. 2006). It is appropriate to enter default

judgments against Allegro and Voronin.

                                             IV

       The Court must determine whether to grant Plaintiffs their requested monetary

damages and equitable relief. See Comdyn I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d

Cir. 1990).

                                              A

       Under Section 5(D) of the TSA, Allegro agreed to indemnify West Coast and its

officers, owners and agents for “liabilities, obligations, damages, . . . costs, charges, and

expenses” arising from Allegro’s default or alleged default under the TSA, its failure or

its employees’ failure “to be in full and complete compliance with the terms and

requirements” of the TSA or any negligence or misconduct by Allegro or its employees.

(TSA § 5(D).) Upon review of the record, Plaintiffs have supported their claim for:

$1,200 for replacement van keys, $1,960 for Memelland’s substitute transportation

services, $21.71 for a missing emergency kit, $31.98 for missing emergency triangles,

$53.85 for fuel; and $200 for cleaning the van. (Hearing Tr. 31:5-32:22, 36:10-12, 36:19-

37:6-40:9; Hearing Ex. 11.) There is no evidence in the record to support the $900




                                             11
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 12 of 15




requested for missing van seats. And while the Court recognizes that Rubinchik was

required to devote time to unwinding the issues created by Allegro’s CEO, there is

insufficient evidence to support the full requested award of $6,573, (Hearing Ex. 11), an

amount Rubinchik calculated by taking his $800,000 annual salary, dividing it by 365

and multiplying it by three – the number of days he believed spent on issues arising

from Allegro’s breach. (See 42:21-43:10.) Based on the record, $2,500 is reasonable

compensation for Rubinchick’s time spent due to Allegro’s breach of the TSA.

Accordingly, the Court awards $5,967.54 in monetary damages to West Coast for

Allegro’s breach of the TSA. 4

                                                  B

       Plaintiffs also ask for equitable relief, including an order directing Defendants to

provide accurate and complete books and records of services provided to West Coast.

(Id.) This is warranted under Section 6 of the TSA, which requires Allegro to maintain

such records for at least three years and gave Allegro notice that West Coast could

“require that complete copies be delivered to [West Coast] upon . . . termination” of the

TSA. (TSA § 6.)

       Plaintiffs seek the return of any video recordings Defendants made of Aeroflot

personnel. This is appropriate under paragraph 8 of the NDA which requires Allegro

“to return any original Confidential Information and all copies and reproductions

thereof (both written and electronic) in its possession” within 5 days after Allegro “no



4       Although Plaintiffs have established Voronin’s liability for tortious interference with West
Coast’s contract with Aeroflot, they have not set forth enough evidence to support an award of
damages. Although Rubinchik had to spend time addressing Voronin’s accusations to ensure that
Aeroflot would continue to work with West Coast, the contract between Aeroflot and West Coast
remains intact and the Court is unable to ascertain the value of the harm arising from Voronin’s
conduct.


                                                  12
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 13 of 15




longer provides services to or for [West Coast] . . . .” (NDA ¶ 8.)

       Plaintiffs also seek to restrain Allegro and Voronin “from having any contact or

communication with any representatives of Aeroflot . . .relating to [West Coast]” and

ask that they be “prohibited from providing any ground transportation services to any

airline until November 25, 2021.” (Id.) The requested relief is warranted under Section

8 of the TSA, which bars Allegro from competing with West Coast or attempting to

       directly or indirectly, induce or influence, or attempt to induce or influence
       any Customer to terminate a relationship or contract which has been
       formed or is contemplated to be formed with [West Coast], or otherwise
       divert from [West Coast] any trade or business conducted with [West Coast
       by any Customer or potential Customer pursuant to such relationships or
       contracts, or solicit, induce or influence any customer to discontinue, reduce
       the extent of, discourage the development of or otherwise harm its
       relationship with [West Coast.]

(TSA § 8.) This restriction applies for a period of three years after the Agreement’s

termination. (Id.) Section 8 explicitly permits West Coast to institute proceedings “in

equity to obtain specific performance or a temporary or permanent injunction” in the

event of Allegro’s breach. (Id.)

       Specific performance is an appropriate remedy where it is required “to protect

the expectancy interest of the non-breaching parties.” Kroblin Refrigerated Xpress, Inc.

v. Pitterich, 805 F.2d 96, 103 (3d Cir. 1986); Restatement (Second) of Contracts § 357

(1981) (“A court may by injunction direct a party to refrain from doing a specified act.

This is appropriate” where “the performance due under the contract consists simply of

forbearance, and the injunction in effect orders specific performance.”) A narrow and

temporary restraint on Allegro and Voronin is appropriate to enforce West Coast’s

expectations under Section 8 of the TSA. Considering the terms of the parties’

agreement, it is appropriate to direct Allegro and Voronin to refrain from providing



                                             13
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 14 of 15




ground transportation services to Aeroflot and from attempting to induce or influence

Aeroflot from terminating its contract with West Coast until November 25, 2021.

       Finally, Plaintiffs ask for the return of all keys to the Mercedes Benz van. (Dkt.

No. 32-3.) Although the requested relief is not explicitly covered by the TSA’s terms, it

is within the Court’s discretion to order the return of the keys, as the record shows they

belong to West Coast.

                                             V

       Under the American Rule, prevailing parties are generally not entitled to an

award of counsel fees from an adverse party absent a clear agreement, an express

statutory authorization, or another established exception. See Merlino v. Delaware

Cnty., 728 A.2d 949, 951 (Pa. 1999); see also Putt v. Yates-American Mach. Co., 722 A.2d

217, 226 (Pa. Super. Ct. 1998) (“[W]here one party expressly contracts to pay the other’s

fees, such an obligation will be enforced.”). Section 5(D) of the TSA allows West Coast

to recover reasonable attorneys’ fees and costs from Allegro in the event of Allegro’s

default of its obligations under the contract or its failure “to be in full and complete

compliance with” the TSA’s terms and requirements. (TSA § 5(D)(ii)-(iii).)

       Plaintiffs seek reasonable attorneys’ fees and costs for services rendered by Eric

Heinz and Dean Weisgold. (See Dkt. No. 32-3 at 2; Dkt. No. 32-2 (Heinz Invoice for

$4,480); Hearing Ex. 13 (Weisgold Invoice for 3,823.13). Eric Heinz is a graduate of the

University of Pennsylvania Law School with 36 years of experience and an hourly rate

of $400. (Dkt. No. 32.) He billed Plaintiffs for 11.2 hours, or a total of $4,480 for work

associated with Allegro and Voronin. (Dkt. No. 32-2.) Dean Weisgold is also a graduate

of the University of Pennsylvania Law school with 32 years of experience and a rate of




                                             14
        Case 2:19-cv-01570-GJP Document 38 Filed 08/21/20 Page 15 of 15




$350 per hour. (Dkt. No. 32.) He billed Plaintiffs for 32.5 hours of work, or a total of

$11,375 for work associated with Allegro and Voronin. (Hearing Ex. 3 (Weisgold

Invoice).) According to Weisgold’s invoices, he billed Plaintiffs for the following costs: a

$400 filing fee, $25.92 in certified mail fees, $57.00 for photocopies, $15.00 for Accurint

research and $354 in fees for service and attempted service, or a total of $851.92. (Id.)

After examining the record, the Court finds that Plaintiff has made a reasonable

request for $15,855 in attorneys’ fees and $851.92 in costs given the rates charged

which are consistent with prevailing market rates, the hours worked, counsels’

experience and the costs incurred.

                                              VI

       Plaintiffs are also entitled to an award of post-judgment interest pursuant to 28

U.S.C. § 1961(a) (“[I]nterest shall be allowed on any money judgment in a civil case

recovered in a district court” and, further, the “interest shall be calculated from the

date of the entry of the judgment . . . .”)

       An appropriate Order follows.

                                                   BY THE COURT:



                                                   /s/ Gerald J. Pappert
                                                   __________________________
                                                   GERALD J. PAPPERT, J.




                                              15
